Citation Nr: 0728997	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-10 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction secondary to diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left foot neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2006.  


FINDINGS OF FACT

1.  The veteran has erectile dysfunction that is likely 
caused by his service-connected diabetes mellitus.

2.  The veteran's left foot neuropathy is manifested by no 
more than mild disability.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for 
erectile dysfunction on a secondary basis have been 
satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. 
§  3.310 (2006); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

2.  The criteria for an increased rating for left foot 
neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.68, 4.123, 4.124, 
4.124a (Diagnostic Code 8599-8520) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection

The veteran was granted service connection for diabetes 
mellitus and special monthly compensation for loss of use of 
a creative organ based on impotency due to diabetes mellitus 
in March 2004.  The veteran claimed erectile dysfunction 
secondary to diabetes mellitus in June 2004.  

VA outpatient treatment reports dated from April 2003 to 
February 2005 reveal treatment for diabetes mellitus and 
erectile dysfunction.  

The veteran was afforded a VA examination in February 2005.  
The examiner diagnosed the veteran with diabetes mellitus and 
erectile dysfunction.  The examiner opined that the veteran's 
erectile dysfunction was not as likely as not related to his 
diabetes mellitus because he had hypotestosteronism, obesity, 
dyslipidemia, "tobaccoism," and previous alcoholism which 
were the most likely factors because the veteran had no 
cardiovascular complications.  

Associated with the claims file is a letter from J. Gilbaugh, 
III, M.D., dated in March 2006.  Dr. Gilbaugh reported that 
he treated the veteran for erectile dysfunction.  He said the 
veteran has several vasculogenic risk factors for his 
erectile dysfunction, the most significant of which is 
diabetes which affects not only arterial inflow but also 
nerve impulses to the cavernosal tissues and potentially the 
veno-occlusive mechanism.  

The veteran testified at a Travel Board hearing in September 
2006.  He testified that he was unable to maintain an 
erection.  He said he had to give himself injections in order 
to maintain an erection.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The provisions of 38 C.F.R. § 3.310 were recently 
amended to provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected one unless the baseline level of severity 
of the nonservice-connected disability is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

The Board finds that the evidence supports the veteran's 
claim for secondary service connection for erectile 
dysfunction.  While the February 2005 VA examiner opined that 
it was not as likely as not that the veteran's erectile 
dysfunction was related to his diabetes mellitus due to the 
fact that the veteran did not have any cardiovascular 
complications, the veteran's private physician, Dr. Gilbaugh, 
opined that the veteran's diabetes mellitus was the most 
significant vasculogenic risk factor for his erectile 
dysfunction.  Furthermore, the veteran has already been 
granted special monthly compensation by the RO for loss of 
use of a creative organ based on impotency due to diabetes 
mellitus.  Accordingly, the Board will, with resolution of 
reasonable doubt in the veteran's favor, grant service 
connection for erectile dysfunction as caused by service-
connected diabetes mellitus.  (This is consistent with the 
RO's earlier concession that the veteran's impotency is due 
to diabetes.)

Increased Rating

The veteran was granted service connection for left foot 
neuropathy secondary to diabetes mellitus effective from June 
21, 2004.  The veteran contends that he is entitled to a 
higher evaluation for the disability at issue.  He says that 
he experiences pain when walking, that he is unable to walk 
for more than thirty minutes before having to sit down, and 
that he is unable to work as a diesel mechanic because he can 
no longer climb onto trucks or lift heavy parts.  He 
maintains, in essence, that the currently assigned 10 percent 
evaluation does not adequately reflect the severity of his 
impairment.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.10 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The veteran's claim for a higher evaluation for his 
left foot neuropathy is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2006).

The veteran's left foot neuropathy has been rated as 10 
percent disabling by analogy under Diagnostic Code 8520.  
Diagnostic Code 8520 pertains to paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8520, a 10 
percent rating is for application when there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is for application when there is moderate incomplete 
paralysis.

A May 2004 podiatry examination shows that the veteran had 
slightly diminished sensation with loss of protective 
sensation at the distal digits.  He had a diabetic ulcer on 
the foot.  He thereafter underwent amputation of the left 
great toe because of osteomyelitis that had caused the 
ulceration, which amputation involved the metatarsal.  (A 30 
percent rating for the amputation was later granted by the 
RO, but this issue is not now before the Board.)  Other than 
the slightly diminished sensation, there is no objective 
suggestion that the veteran has any other difficulty due to 
neuropathy itself, at least none that is not accounted for by 
the 10 percent rating.  In other words, he does not even have 
pain due to neuropathy, either dull and intermittent pain or 
the more severe pain characteristic of neuritis that can be 
excruciating at times.  38 C.F.R. §§ 4.123, 4.124 (2006).  
Such pain is typical of the "moderate" or "moderately 
severe" disability rating, which the veteran does not 
experience due to neuropathy.  Id.  The veteran has 
complained of difficulties with pain, but no objective 
evidence attributes any pain to the neuropathy.  Rather, it 
has been attributed to the amputation residuals.  

When involvement is wholly sensory, the rating is to be for 
the mild, or at the most, moderate degree.  38 C.F.R. 
§ 4.124a.  Because the veteran's loss of sensation has been 
described as "slight," this sensory involvement is 
consistent with the rating for "mild," not "moderate."  
Id.  Consequently, the Board concludes that the veteran's 
neuropathy of the left foot is best characterized as 
"mild."  Diagnostic Code 8520.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

The Board has considered whether the claim for an increased 
rating for left foot neuropathy should be referred for 
consideration of an extraschedular evaluation, and has 
concluded that no such referral is warranted.  The record 
does not show that the veteran has been recently hospitalized 
due to problems with the disability here at issue, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006).  There 
is no outstanding information or evidence needed to 
substantiate a claim in this case.  He has provided the 
necessary information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2007).  In addition, 
38 C.F.R. § 3.159(b), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran submitted a claim of service connection for 
several disabilities secondary to diabetes in June 2004.  
Neuropathy of the left foot was not specified in the claim; 
however, VA outpatient treatment reports and a February 2005 
VA examination revealed neuropathy of the lower extremities.  
In an August 2004 letter the veteran was informed of the 
elements to satisfy in order to establish secondary service 
connection.  He was advised to submit any evidence he had to 
show that he had a current disability and to identify sources 
of evidence/information that he wanted the RO to obtain on 
his behalf.  The veteran disagreed with the initial rating 
awarded for left foot neuropathy.  

The RO continued to deny the veteran's claim.  He was issued 
a statement of the case in February 2006 and a supplemental 
statement of the case (SSOC) in March 2006.  He was provided 
notice as to why the evidence of record failed to establish 
entitlement to an initial rating in excess of 10 percent for 
left foot neuropathy. 

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date in a 
March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained private treatment reports and VA outpatient 
treatment reports.  The veteran was afforded a VA 
examination.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
an initial rating in excess of 10 percent for left foot 
neuropathy should be granted.  The Board is not aware of any 
outstanding evidence.


ORDER

Entitlement to service connection for erectile dysfunction 
secondary to diabetes mellitus is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for left foot neuropathy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


